DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the Pre-amendment filed on 5/8/2020 and the amendment filed on 7/1/2022. 
A) It is noted that in the Pre-amendment filed on 5/8/2020, applicant has made changes to the abstract and the claims. There is not any change to be made to the drawings and specification. Regarding to the claims, applicant has amended claims 1-17. 
B) Regarding to the amendment filed on 7/1/2022, applicant has made change(s) to the claim(s).There is not any change to be made to the drawings and the specification. Regarding to the claims, applicant has amended claim 3. There is not any claim being added into or canceled from the application being provided in each of the mentioned Pre-amendment and the amendment. The pending claims are claims 1-17.
Election/Restrictions
3.	In response to the Election/Restriction mailed to applicant on 4/4/2022, applicant has made an election with traverse of Invention I on 7/1/2022.  The traversal is on the ground(s) that the technical feature of a sample holder as recited in the Invention II is shared with the invention I and will necessarily be searched with the invention I.  This is not found persuasive because of the following features:
As clearly provided in the Election/Restriction mailed to applicant on 4/4/2022, the claims of the inventions I and II are directed to different technical features of the invention. Applicant should note hat the claims 1-12 of the invention I are directed to a microscope having two illumination objectives, a detection objective, a sample holder and a sample holder support. The specific feature regarding to the structure of the sample holder as recited in the claims 13-17 of the invention II are not recited in the independent claim 1 of the Invention I. In other words, the microscope with features regarding to two illumination objectives, a detection objective, a sample holder and a sample holder support of the invention I is patentable without the specific features regarding to the structure of the sample holder. The different features recited in claim 1 of the Invention I is directed to a different technical feature from that of the claim 13 of the invention II.
The requirement is still deemed proper and is therefore made FINAL.
4.	As a result of applicant’s election and the details provided above, claims 1-12 are examined in the present office action, and claims 13-17 have been withdrawn from further consideration as being directed to a non-elected invention.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The listing of references, i.e., EP 2 801 855 A1 and WO 2015/036589 A1, in the specification, see page 1, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
7.	The drawings contains two sheets of figures 1-6 were received on 5/8/2020.  These drawings are objected by the examiner for the following reasons.
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, the feature regarding to a drive system as recited in each of claims 1 and 12;
Second, the feature regarding to “at least a rotation axis” of a drive system as recited in present claim 1; and
Third, the feature regarding to “a moving axis” of a drive system as recited in present claim 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
9.	The drawings are objected to because the structure of the sample holder as shown in figs 3 and 6 is unclear. In particular, while the transparent portion (62) is positioned under the sample (61) as in fig. 6; however, it is completely unclear why the transparent portion (62) is positioned above the sample (61) as shown in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
10.	The disclosure is objected to because it does not have a summary of the invention.  Appropriate correction is required.
11.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
12.	The disclosure is objected to because it is unclear why the specification has two paragraphs with different descriptions/contents but having the same paragraph number as [0001]. See page 1 of the specification. Appropriate correction is required.
Claim Objections
13.	Claims 3-6 are objected to because of the following informalities. Appropriate correction is required.
a) In claims 3-4: the use of claimed languages is not consistent. It is noted that while claim 3 recites that “objective are in an immersion medium” (see claim 3 on line 2); however, in claim 4, the claim recites “objective is placed in an immersion medium” (see claim 4 on lines 1-2). Should “objective are in an immersion medium” recited in claim 3 on line 2 be changed to --objective are placed in an immersion medium--?
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Interpretation
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

15.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
16.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “a drive system” as recited in each of claims 1 and 12;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide sufficient description/structure of the so-called “a drive system” for displacing a sample holder in three perpendicular directions and/or rotating the sample holder around at least one rotational axis as recited in the claim by the feature thereof “a holder support … one rotational axis” (claim 1 on line 15-18).
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
A1) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) is/are a light source for providing an illumination light. Applicant should note that while the claim recites a (further) illumination objective for ejecting an illumination light, see the claim on lines 2-5; however, the claim has not recited any illumination source. In particular, what provides an illumination light in the claimed microscope?
a2) the claim is rejected because the feature thereof “the light ejected from the sample” (line 8) lacks a proper antecedent basis;
a3) the claim is indefinite by the feature thereof the detection light …further illumination path” (lines 8-10). Applicant should note that the term thereof “preferable” (line 9)" renders the claim indefinite because the claim includes element(s) not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d); and
a4) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear the structure of the so-called “a drive system” as recited in the feature thereof “a drive system … one rotational axis” (lines 16-18). In particular, it is unclear whether the drive system is for displacing the sample holder along three perpendicular axes OR the drive system is for rotating the sample holder around at least one rotational axis OR the drive system is for displacing the sample holder along three perpendicular axes and for rotating the sample holder around at least one rotational axis. 
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
22.	Claims 1-7, 10 and 12, as best as understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 16-17 and 19 of copending Application No.  16/632,074, hereafter, coapp. ’074 in view of Strnad et al (WO 2014/180884, submitted by applicant).
The features regarding to the microscope as recited in present claims 1-7, 10 and 12 are read from claims 1, 3, 5, 16-17 and 19 of the coapp. ‘074 except the feature that the sample holder comprises at least one separate wall creating at least two linearly arranged compartments. In particular, the features recited in present claims 1 and 12 are read in claims 1 and 3 of the coapp. ‘064; the features recited in present claim 2 are read in claim 5 of the coapp. ‘064; the features recited in present claims 3-5 are read in claim 16 of the coapp. ‘064; the features recited in present claims 6-7 are read in claim 17 of the coapp. ‘064; and the features recited in present claim 10 are read in claim 19 of the coapp. ‘064.
Regarding to the feature missing from claims 1, 3, 5, 16-17 and 19 of coapp. ‘064, it is noted that a sample holder having walls to separate a sample holder into linearly arranged compartments is known to one skilled in the art as can be seen in the microscope having a sample holder provided by Strnad et al. In particular, Strnad et al discloses a microscope having an illuminating objective, a detecting objective and a sample holder wherein the sample holder having a transparent bottom for allowing light passing therethrough and the sample holder comprises at least one protrusion in the form of an elongated trough in which a plurality of samples are held, see Strnad et al, paragraph [0007]. Thus, it would have been obvious before the effective filing date of the invention to modify the microscope having illumination objectives, detection objective, a sample holder  and a sample holder support as provided in the claims 1, 3, 5, 16-17 and 19 of the coapp. ‘064 by using a sample holder having at least one protrusion in the form of an elongated trough as suggested by Strad et al for which the sample holder can support/hold a plurality of samples for the purpose of observations a plurality of samples with different features/characteristics without the need to change/replace different samples in a single container after observation.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

25.	Claims 1, 8-10 and 12, as best as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brinkman et al (US Publication No. 2018/0164569).
Brinkman et al discloses a microscope having two illumination objectives, a detection objective, a sample holder and a sample holder support, see paragraphs [0035]-[0059] and figs. 1-7.
a) Regarding to present claim 1, the microscope provided by Brinkman et al comprises the following features:
a1) an illumination objective (11) arranged to eject an illumination light beam along an illumination path to illuminate a sample (X); 
a2) a further illumination objective (11) arranged to eject a further illumination light beam along a further illumination path wherein the further illumination objective is arranged to eject the further illumination light beam substantially opposite to the illumination light beam; 
a3) an imaging objective (12) arranged to receive detection light comprising at least a portion of the light ejected from the sample, wherein the detection light is propagated along a detection axis angled about 90 degrees to the illumination path and to the further illumination path; 
a4) a sample holder (5) arranged to receive the sample and having a transparent portion (7, 8) which is transparent to the illumination light beam, the further illumination light beam and to the detection light;
a5) the imaging objective (12) is positioned substantially below the sample holder (5); 
a6) a holder support (9) arranged to receive the sample holder and to displace the sample holder relative to the imaging objective wherein the holder support has a drive system arranged to displace the sample holder along three perpendicular axes and/or to rotate the sample holder around at least one rotation axis, see paragraph0037]-[0038] and [0058]-[0059] and figs. 6 and 10, and
a7) the sample holder (5) comprises at least one separation wall (7) creates at least two linearly arranged compartments. 
b) Regarding to present claim 8, the at least one separation wall (7) acts as a membrane connected to a body (6) of the sample holder (5).
c) Regarding to present claim 9, the material of the transparent portion (8, 9) is the same as that of the body (6) of the sample holder, see paragraph [0035].
d) Regarding to present claim 10, the imaging objective (12) is positioned to be directed essentially against the a direction of gravity and the illumination objective (11) and the further illumination objective (11) are positioned to be directed essentially perpendicular to the direction of gravity. 
Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claims 2-7, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al in view of Strnad et al (WO 2014/180884).
The microscope having two illumination objectives, a detection objective, a sample holder and a sample holder support as provided by Brinkman et al as described in paragraphs [0035]-[0059] and shown in figs. 1-10 meets all features recited in present claims 2-7 except the features that the transparent portion of the sample holder is tapered along a gravity direction as recited in present claim 2 and made of fluorinated ethylene propylene as recited in present claim 7, and the objectives are placed in an immersion medium in the form of water as recited in present claims 3-4 and 6. 
However, a microscope having illumination objective, a detection objective and a sample holder having a transparent portion with tapered along a gravity direction and made of fluorinated ethylene propylene, and the objectives are placed in an immersion medium in the form of water are disclosed in the art as can be seen in the microscope provided by Strnad et al, see paragraphs [0017] and [0019], for example. Regarding to present claim 5, such feature is disclosed by Brinkman et al as can be seen in paragraph [0051]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope provided by Brinkman et al by using a sample holder having a transparent portion with tapered along a gravity direction and made of fluorinated ethylene propylene, and the objectives are placed in an immersion medium in the form of water as suggested by Strnad et al for the purpose of observing a set of samples located in different sections of the sample holder to meet a particular application.
28.	Claim 11, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al in view of Schumann (DE 10 2016 117 675).
The microscope having two illumination objectives, a detection objective, a sample holder and a sample holder support as provided by Brinkman et al as described in paragraphs [0035]-[0059] and shown in figs. 1-10 meets all features recited in present claim 11 except the feature that a light source providing a transmitted light. 
However, a microscope having illumination objective, a detection objective and a sample holder wherein a light source is provided for the purpose of providing transmitted light to the sample holder is disclosed in the art as can be seen in the microscope provided by Schumann, see paragraph [0036] and fig. 2, for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope provided by Brinkman et al by using a light source is provided for the purpose of providing transmitted light to the sample holder as suggested by Schumann for the purpose of acquisition of a transmitted image to a detecting element.
Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872